DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed April 14, 2022 has been received and entered.  The text of those sections of Title 35, U.S. Code, not included in this action can be found in a prior Office action.  Any rejection set forth in a previous Office action that is not specifically set forth below is withdrawn.
3.	Claims 1 and 5-19 are pending.
4.	In the reply filed on November 2, 2021, applicant elected the compound of Chemical Formula 1 as represented by claim 5 without traverse.
5.	Claims 6-9, 11, and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
6.	Claims 1, 5, 10, and 13-19 are examined on the merits in regards to the elected species.


Claim Rejections - 35 USC § 103
7.	Claims 1, 5, 10, and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (Journal of Food and Drug Analysis (2015), vol. 23, pp. 660-670) in view of Dhurandhar (PLOS ONE (2013), vol. 8, no. 4, e60437, p. 1-8) for the reasons set forth in the previous Office action.
All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues that the claimed invention is patentable over the prior art because the compound of Hsieh is distinct from the claimed compound because the compound of Hsieh does not contain a methyl group in the rhamopyranosyl moiety.  To support this argument, applicant supplied the following diagram:

    PNG
    media_image1.png
    473
    668
    media_image1.png
    Greyscale

However, this argument is not persuasive because the rhamopyranosyl moiety does contain a methyl group at the designated location.  The circle drawn by applicant partially obscures the methyl group.  Below is the compound as found in Figure 2 of Hsieh.  The methyl group is circled.

	
	
	


    PNG
    media_image2.png
    222
    292
    media_image2.png
    Greyscale


Thus, this argument is not persuasive because the compound in Hsieh is the same as the claimed compound.
Applicant also argues that the claimed invention is patentable over the prior art because Hsieh does not teach that the compound is capable of improving cognitive function and Dhurandhar does not make up for this deficiency.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As discussed in the previous Office action, Hsieh teaches that the compound is a ligand of the ghrelin receptor.  Dhurandhar teaches that ghrelin agonists are useful in treating Alzheimer’s disease by reducing the levels of beta-amyloid and improving cognitive function (see Abstract). Thus, an artisan of ordinary skill would reasonably expect that the ghrelin agonist taught by Hsieh by acting on the ghrelin receptor would be useful for improving cognitive function and reducing the aggregation of beta-amyloid. Therefore, based on this reasonable expectation of success, a person skilled in the art would have been motivated to modify Hsieh to include the administration of the ghrelin agonists to improve cognitive function and inhibit aggregation of beta-amyloid.
8.	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655